Citation Nr: 9909981	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for postoperative residuals of herniated nucleus 
pulposus of the lumbar spine with right foot drop.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955 and from December 1958 to July 1975.  His 
decorations include the Combat Infantryman Badge.  

This matter originates from a March 1997 rating decision
 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, that denied a rating in excess 
of 60 percent for service-connected postoperative residuals 
of herniated nucleus pulposus with right foot drop and denied 
entitlement to an earlier effective date for the grant of 
service connection for folliculitis of the scalp.  The 
veteran appealed the denials to the Board of Veterans' 
Appeals (Board).  In a decision dated in May 1998, the Board 
upheld the RO's denials of the claimed benefits.  The Board 
also found that the veteran was not entitled to a separate 
evaluation for his right foot drop in addition to the special 
monthly compensation that he was receiving at the K-1 level 
for loss of use of his right foot.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in October 1998, the Court adopted a joint motion 
for remand, dismissed the appeal with respect to the earlier 
effective date issue, and vacated and remanded for 
readjudication that part of the Board's decision denying an 
increased rating for postoperative residuals of herniated 
nucleus pulposus with right foot drop.  Copies of the Court's 
Order and the joint motion have been placed in the claims 
file.  

In December 1998, the Board wrote to the veteran, furnishing 
a copy to his representative, and afforded him the 
opportunity to submit additional argument and evidence in 
support of his appeal.  In March 1999, the veteran's 
representative submitted a written argument in support of the 
claim for an increased rating for the service-connected low 
back disorder.  The representative also contended that a 
separate evaluation was warranted for right foot drop under 
the decision of the Court in Bierman v. Brown, 6 Vet. App. 
125 (1994).  


REMAND

Service connection was initially established for 
postoperative residuals of herniated nucleus pulposus of the 
lumbar spine by a rating decision dated in January 1976.  The 
low back disability was evaluated 10 percent disabling under 
Diagnostic Code 5293 of the rating schedule from separation.  
Service connection was also granted for weakness of the right 
foot due to laminectomy secondary to the service-connected 
low back disability and rated 20 percent disabling under 
Diagnostic Code 8520 from separation.  

However, a rating decision dated in January 1984 reclassified 
the service-connected disability as postoperative residuals 
of herniated nucleus pulposus of the lumbar spine with right 
foot drop and assigned a 60 percent rating under Diagnostic 
Code 5293 for the combined disability, effective from October 
1, 1982.  In addition, the veteran was found to be entitled 
to special monthly compensation at the K-1 level due to loss 
of use of his right foot, effective from July 19, 1982.  

Under Code 5293, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

Under Diagnostic Code 8520, a 20 percent evaluation is 
warranted for moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation is warranted for moderately 
severe incomplete paralysis; a 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy; an 
80 percent evaluation is warranted for complete paralysis of 
the sciatic nerve.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 
8520.  The term "incomplete paralysis" resulting from 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis of the involved nerve, whether due to 
the varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  

The veteran contends that separate evaluations are warranted 
for his paralysis of the sciatic nerve, his loss of use of 
the right foot, and his limitation of motion in the spinal 
lumbar region, and that he should receive an evaluation for 
his right foot drop in addition to the special monthly 
compensation he currently receives for loss of use of the 
right foot.  

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Court 
held that in evaluating a service-connected joint disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Code 5201 does not subsume 38 C.F.R. §§ 4.40 
and 4.45 and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the arm is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional loss of range of motion due 
to any weakened movement, excess fatigability or 
incoordination.  

In a binding precedential opinion, the VA General Counsel 
held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered in determining a possible rating under 
Diagnostic Code 5293 for intervertebral disc syndrome. The 
General Counsel also noted that the service-connected 
disability should be rated under the diagnostic code that 
produces the higher rating if that diagnostic code better 
reflects the extent of the veteran's disability.  VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  

In Bierman v. Brown, the Court held that neurologic 
manifestations of a service-connected injury may warrant a 
separate rating in addition to that assigned for 
musculoskeletal manifestations and that the Board in Bierman 
had failed to explain adequately why a separate rating for 
foot drop was inappropriate when separate ratings had been 
awarded in similar cases.  6 Vet. App. at 131-32.  The Board 
failed to adequately explain "whether the 60% rating 
adequately compensates appellant for the limitation of motion 
imposed by the secondary peroneal nerve defects . . . [as 
well as] whether that rating takes into account any 
accompanying limitation of lumbar [spine] motion or 
osteoarthritis and whether it accounts for differing 
gradations of neurological disability."  Id. at 132.  
(Diagnostic Code 8521 involving the common peroneal nerve was 
involved in Bierman.)  

Further medical evaluation is deemed necessary to determine 
the appropriate rating for the disability at issue on this 
appeal and to determine whether right foot drop is a 
manifestation of complete paralysis of the right sciatic 
nerve due to the service-connected postoperative residuals of 
herniated nucleus pulposus of the lumbar spine or is a 
symptom of the intervertebral disc syndrome properly rated 
under Diagnostic Code 5293.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his postoperative residuals of herniated 
nucleus pulposus of the lumbar spine with 
right foot drop at any time in recent 
years.  With any necessary authorization, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurologic 
examinations to determine the current 
severity of his service-connected 
postoperative residuals of herniated 
nucleus pulposus of the lumbar spine with 
right foot drop.  All indicated studies 
should be performed.  The examiners are 
requested to review the claims file and 
describe in detail all current 
manifestations of the veteran's service-
connected postoperative residuals of 
herniated nucleus pulposus of the lumbar 
spine, including all neurologic 
residuals, with particular attention to 
the current nature and extent of any 
paralysis of the right sciatic nerve and 
right foot drop.  It is requested that 
the examiners render an opinion whether 
the veteran has complete paralysis of the 
right sciatic nerve such as to result in 
right foot drop. If such paralysis is 
incomplete, it should be classified as 
"moderate", "moderately severe", or 
"severe." 

The examiners are also requested to 
comment, to the extent feasible, on the 
extent to which any pain, weakened 
movement, excess fatigability or 
incoordination associated with the 
service-connected low back disability 
results in functional impairment of the 
low back.  It is requested that any such 
functional impairment be expressed, if 
feasible, in terms of the additional loss 
of range of motion of the lumbar spine 
shown to be present.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

3.  It is requested that, if possible, a 
copy of this REMAND be made available to 
the examiners for their review in 
conjunction with the examinations 
requested above.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
rating in excess of 60 percent for 
service-connected postoperative residuals 
of herniated nucleus pulposus of the 
lumbar spine with right foot drop.  The 
RO should also adjudicate the veteran's 
claim for a separate evaluation for right 
foot drop, taking into account the 
discussion set forth above.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



